Title: From Benjamin Franklin to Samuel Chase, 6 January 1784
From: Franklin, Benjamin
To: Chase, Samuel


          
            Dear Sir,
            Passy, Jan. 6. 1784—
          
          I duly Receiv’d your Letter of the 18th. of September, with the Papers that accompanied it; but being at that time afflicted with two painful Disorders, the Gout and Gravel, I could not then give any Attention to Business; and before my Recovery, the Letters and Paper were both most unaccountably missing. I spent Hours from time to time in searching for them, and delay’d writing in continual Hopes of finding them, which I was not able to do till within these few Days, when on removing a writing Press in my Closet, I discover’d that they had fallen and lay conceal’d behind it.—
          I had deliver’d the Letter you enclos’d to the Marquis de la Fayette, and as the Court was then at Fontainbleau, and I could not follow it by reason of my Illness, I requested him to sound Mr le Marquis de Castries on the Subject of the Loss of your Ship. He did so, and the Result of the Conversation was, that if you thought fit to prosecute the Matter, you should present a Memorial, upon which he might regularly take the Affair into Consideration. You mentioned your coming to Paris before finishing your other Business in case I should think there was a Probability of obtaining Compensation either from the

Property of the Captain or the Generosity of the Prince. I have not yet been able to learn any thing of the Captain’s Circumstances, and as clear Proof of his Delinquency must precede an Application to the King, and perhaps the Protest of Capt. Belt will hardly be thought sufficient Testimony, and other Evidences corroborating cannot be obtained but with great Expense & Loss of Time, and the Chicanery practis’d in the Courts here to procure Delay is immense and endless, on these Considerations I cannot advise your coming hither for the Purpose of such a Prosecution, to the Prejudice of your other Affairs; tho’ I shall be happy to see you when it may be convenient to you; and when you are here, we will take the Advice of some judicious Persons, and if it appears possible for me to serve your Cause I shall do it with great Pleasure.—
          Mr de Rochambeau was not in Town, but I forwarded Mr Carrol’s Letter to him. I have written as you desired to Brest, and as soon as I receive an Answer I will communicate it to you. I am not enough acquainted with the French Laws or Customs to inform you what Claims the Widow of M. le Vaché may have on his Property. I only think I have heard, that Marriages by a Protestant Minister are not deemed valid. I will make Enquiry.—*
          I shall be glad to hear that you have succeeded in Recovering the Publick Money; and that you continue to enjoy your Health; being with sincere & great Esteem, Dear Sir,
          
            Honble Samll Chase Esqr
          
          
            * Since writing the above I am inform’d that if celebrated in a Protestant Country according to the Laws of that Country, they are deem’d valid here. As are also the Marriages of Protestants here, if in the Chapel of a Protestant Ambassador.—
          
        